COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


    ZACHARY LEE JOHNSTON,                              §                   No. 08-20-00014-CR

                                     Appellant,        §                     Appeal from the

    v.                                                 §                   168th District Court

    THE STATE OF TEXAS,                                §                of El Paso County, Texas

                                     Appellee.         §                   (TC# 20170D03893)


                                               OPINION

         In Edwards v. Arizona, the United States Supreme Court held that once an accused has

expressed his desire to deal with the police only through an attorney, all custodial interrogation

must cease without counsel present unless the accused himself re-initiates further communication.1

Following a suppression hearing, the trial court found that Appellant Zachary Lee Johnston

initially told detectives he wanted a lawyer. However, before counsel was made available to him,

he re-initiated communications, waived his rights, and provided a recorded interview. On appeal,

Johnston claims the trial court erred by not suppressing the incriminating statement he gave

without the aid of an attorney, asserting the officers had violated Edwards and its progeny. Finding

no error, we affirm.


1
 Edwards v. Arizona, 451 U.S. 477, 484-485 (1981); see also Cross v. State, 144 S.W.3d 521, 526 (Tex. Crim. App.
2004)(acknowledging Edwards’ bright line rule protecting an accused from police badgering while in custody).
                                             BACKGROUND

          On May 19, 2017, a criminal law magistrate judge found probable cause existed for

issuance of an arrest warrant for Johnston pertaining to the capital murder of Tyler Croke. That

same day, at an apartment complex in Las Cruces, New Mexico, the Las Cruces Police Department

(LCPD) located Johnston with others and placed him under arrest. Johnston invoked his right to

have an attorney present when detectives from the El Paso Police Department (EPPD) attempted

to interview him after his arrest. Consequently, Johnston did not give a statement the day of his

arrest.

          On May 22, 2017, LCPD Detective Rene Molenda executed a search warrant at the Doña

Ana County Detention Center, allowing him to photograph Johnston’s person and obtain buccal

swabs for forensic examination. Afterwards, Detective Molenda gave Johnston a copy of the

warrant. At the suppression hearing, Johnston testified that after he read the search warrant,

“[w]hen [Detective Molenda] was walking by, I asked [him] why Jessica Vanderpooten’s name

was on the search warrant . . . .” Johnston explained the reason he asked is that he “really wanted

to know because [he] didn’t want her to be arrested for a murder charge.” The parties dispute what

happened next.

          Detective Molenda testified that Johnston’s primary concern appeared to question why

Vanderpooten’s name was listed on the search warrant. He wanted to know whether the search

warrant established that she was involved. Detective Molenda testified he explained, “you know,

it’s -- it’s her actual physical residence.” While he was explaining, Johnston said, “I wanted to talk

to the guys the other day, but I was scared, but I wanted to tell them, I want to talk to them.” From

that comment, Detective Molenda understood that Johnston referred to the EPPD detectives. He


                                                  2
added that Johnston then said he was “there, but that the individual had attacked him.” Detective

Molenda testified he then said to Johnston, “Hey, . . . I’ll let them know that you’re willing to talk

to them,” and he would set up a meeting with those detectives. Contrary to Detective Molenda’s

testimony, Johnston testified Molenda asked him, “why I was afraid to talk to the cops.” Johnston

claims he responded by telling Molenda he was “not afraid to talk to the detectives, I just wanted

to do it with a lawyer present.” Based on this conversation, Molenda further testified he arranged

another meeting between Johnston and EPPD detectives. Detective Molenda and EPPD detectives

met with Johnston on May 24. No attorney was present. Johnston’s recorded statement (State’s

Exhibit 4) and its written transcript (State’s Exhibit 4A) were admitted into evidence at the

hearing.2

        At the start of the interview, the following exchange occurred:

               DET. [MOLENDA]: Okay. Again, I’m detective [Molenda] with the Cruces
        Police Department here. We did the search warrant with you the other day.

                MR. JOHNSTON: Yeah.

               DET. [MOLENDA]: And briefly, I talked to you. We did some photographs
        and stuff and some injuries, noninjuries, just overall photographs of you. During
        the process of talking with you, letting you read the paperwork, you had a couple
        of questions, correct?

                MR. JOHNSTON: Yeah.

                DET. [MOLENDA]: And I think--did I clarify those for you?

                MR. JOHNSTON: Yeah, you clarified them pretty well.

                DET. [MOLENDA]: Okay. And then during that process, you stated that
        you wanted to provide some information as far as what actually occurred. Basically,
        it’s your side, all right?

2
 From our review of State’s Exhibit 4, it appears that State’s Exhibit 4A misidentified Detective Molenda with
Detective Galindo.

                                                      3
               MR. JOHNSTON: Yeah.

              DET. [MOLENDA]: Okay. I advised you that, you know, in doing so, I
       would contact these guys. We could bring you up. But basically, it would be under
       your Miranda and your own free will, wishing to talk to them?

               MR. JOHNSTON: Yeah.

               DET. [MOLENDA]: Is that correct?

               MR. JOHNSTON: Yeah.

               DET. [MOLENDA]: You still stand by that same position?

               MR. JOHNSTON: Uh-huh.

       Detectives Garcia and Hernandez of the EPPD then took over the interview and began by

reading Johnston his Miranda rights. At the conclusion of the reading, Detective Garcia asked

Johnston whether it was true and correct that he understood his rights, and he knowingly and

voluntarily waived his rights. Johnston responded, “It is true and correct.” Johnston subsequently

gave a statement incriminating himself in the murder of Tyler Croke.

       An El Paso County, Texas grand jury indicted Johnston for capital murder on August 8,

2017. TEX. PENAL CODE ANN. § 19.03(a). Johnston moved to suppress his May 24 statement

arguing it was obtained in violation of Edwards. After hearing evidence, the trial court issued an

order denying defendant’s motion to suppress. First, the trial court found that Johnston had

properly and effectively invoked his right to counsel. Second, it indicated it found that defendant’s

rendition of facts in its reply brief filed February 19, 2019, was accurate. Third, however, the trial

court found from Johnston’s “truthful demeanor on the stand,” wherein he admitted that he had

not been coerced, or threatened, or promised anything, that he had effectively and knowingly

waived his rights nonetheless.

                                                  4
       After that ruling, Johnston pled guilty to the lesser-included offense of murder on

December 12, 2019. TEX. PENAL CODE ANN. § 19.02(a). The trial court sentenced him to life in

prison. Johnston’s plea agreement gives him a limited right to appeal the trial court’s denial of his

motion to suppress. This appeal followed.

                                              DISCUSSION

                                                      Issue

       In a single issue, Johnston asserts he invoked the right to have counsel present on his first

and second encounter with police detectives, May 19, 2017, and May 22, 2017, respectively, and

accordingly, the subsequent interrogation of him on May 24, 2017, violated his right to counsel.

                                            Standard of Review

       We review a ruling on a motion to suppress using a bifurcated standard of review. See

Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010); Guzman v. State, 955 S.W.2d 85, 87–

91 (Tex. Crim. App. 1997); Newbrough v. State, 225 S.W.3d 863, 866 (Tex. App.—El Paso 2007,

no pet.). We afford almost total deference to the trial court’s findings of historical fact, when

supported by the record, as well as to mixed questions of law and fact, if the issue involved turns

on an assessment of a witness’s credibility or demeanor. Valtierra v. State, 310 S.W.3d 442, 447

(Tex. Crim. App. 2010); Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); Guzman,

955 S.W.2d at 89. We review de novo the trial court’s determination of legal questions and its

application of the law to facts that do not turn upon a determination of witness credibility and

demeanor. Valtierra, 310 S.W.3d at 447; Amador, 221 S.W.3d at 673; Kothe v. State, 152 S.W.3d

54, 62–63 (Tex. Crim. App. 2004); Guzman, 955 S.W.2d at 89. “We uphold the trial court’s ruling

if it is supported by the record and correct under any theory of law applicable to the case.” State v.


                                                  5
Iduarte, 268 S.W.3d 544, 548–49 (Tex. Crim. App. 2008); see also State v. Stevens, 235 S.W.3d

736, 740 (Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.

2003).

                                             Applicable Law

         Before a custodial interrogation begins, an accused must be advised he has the right to

consult with an attorney prior to questioning or have counsel present during questioning if so

desired. Miranda v. Arizona, 384 U.S. 436, 467–70 (1966). Interrogation must cease immediately

if a suspect invokes the right to counsel. Id. at 474. An accused can invoke his right in any manner

but it must be clearly asserted. Russel v. State, 727 S.W.2d 573, 575 (Tex. Crim. App. 1987). An

ambiguous or equivocal statement concerning counsel does not require officers to seek

clarification, much less halt their interrogation. State v. Gobert, 275 S.W.3d 888, 892 (Tex. Crim.

App. 2009). Whether the mention of a lawyer constitutes an explicit invocation of the right to

counsel will depend upon the statement itself and the totality of the surrounding circumstances. Id.

at 892–93. The test is an objective one: the suspect “must articulate his desire to have counsel

present sufficiently clear that a reasonable police officer in the circumstances would understand

the statement to be a request for an attorney.” Id. (quoting Davis v. State, 512 U.S. 452, 458–59

(1994)).

         In Edwards v. Arizona, the Supreme Court set out a bright-line rule designed to protect a

suspect in police custody that has invoked his right to counsel from being badgered by the police.

451 U.S. at 484; see also Cross v. State, 144 S.W.3d 521, 526 (Tex. Crim. App. 2004). Under

Edwards, an accused who has invoked his right to have an attorney present “is not subject to further

interrogation by the authorities until counsel has been made available to him, unless the accused


                                                 6
himself initiates further communication, exchanges, or conversations with the police.” Edwards,

451 U.S. at 484–85. The Supreme Court clarified the Edwards rule in Oregon v. Bradshaw, by

establishing a two-step procedure to determine whether a suspect has waived a previously invoked

right to counsel. 462 U.S. 1039, 1043–46 (1983); Cross, 144 S.W.3d at 526–27. The first step

requires proof the suspect himself initiated further communication with the authorities after

invoking the right to counsel. Bradshaw, 462 U.S. at 1044; Cross, 144 S.W.3d at 526–27. The

second step requires proof that the suspect validly waived the right to counsel. Bradshaw, 462 U.S.

at 1046; Cross, 144 S.W.3d at 526–27. The Court of Criminal Appeals described a suspect’s

invocation of his right to counsel as “a protective Edwards bubble” that only the suspect himself

can burst by his conduct. Cross, 144 S.W.3d at 529. The required conduct resulting in a waiver of

the right to counsel is more fully expressed in Cross as follows:

               A suspect’s invocation of his right to counsel acts like a protective Edwards
       bubble, insulating him from any further police-initiated questioning. Only the
       suspect himself can burst that bubble by both initiating communications with police
       and expressly waiving his right to counsel. Once that bubble is burst, however,
       Edwards disappears, and the police are free to reinitiate any future communications
       and obtain any further statements as long as each statement is voluntarily made
       after the waiver of Miranda rights.

       Id.

                                                 Analysis

                                 Step One: Bursting the Edwards Bubble

       The parties agree Johnston unambiguously invoked his right to counsel when EPPD

detectives approached him on May 19, 2017. Consequently, the Edwards bubble insulated him

from further police questioning unless he himself burst the bubble by initiating communication




                                                 7
and expressly waiving his right to counsel. Id. As a result, the critical inquiry here is whether law

enforcement interrogated Johnston without him bursting the protective Edwards bubble.

       Johnston asserts he was interrogated by Detective Molenda on May 22 at the moment when

he was presented with a copy of the search warrant. Johnston does not cite any authority or case

law, and we are not aware of any, that holds that the act of providing a suspect with a copy of a

search warrant or other legal document would constitute an interrogation. While there may be

circumstances in which the service of legal documents is accompanied by coercive police tactics

designed to encourage a suspect to reopen an interrogation, there is no evidence of that conduct in

this case nor does Johnston assert otherwise. The record shows Detective Molenda provided

Johnston with the search warrant for his review upon his request. Absent aggravating factors, we

decline to hold that serving a suspect with a search warrant constitutes an interrogation.

       Johnston initiated his next contact with law enforcement. Both Johnston and Molenda

testified during the motion to suppress hearing that, after the search warrant was executed on May

22, Johnston stopped Detective Molenda to ask him why Jessica Vanderpooten’s name appeared

within the document. Johnston argues this contact initiated by him did not in fact reinitiate

conversation with law enforcement for purposes of bursting the Edwards bubble. We disagree.

       In Bradshaw, the United States Supreme Court determined what it means for a suspect to

“initiate” discussion following an invocation of the right to counsel. Bradshaw, 462 U.S. at 1045–

46. A majority of the justices held the suspect in the case before it reinitiated contact where he

asked a question that “evinced a willingness and a desire for a generalized discussion about the

investigation,” and not merely “a necessary inquiry arising out of the incidents of the custodial

relationship.” Id. Similarly, the Court of Criminal Appeals has held that a suspect burst the


                                                 8
Edwards bubble with a “re-initiation of communications about the investigation.” Cross, 144

S.W.3d at 525, 528 (finding the appellant did not want to talk to the patrol officer but he did want

to talk with a detective about the assault).

       Here, Johnston’s communication with Molenda was also “about the investigation.” He

testified at the motion to suppress hearing that he asked about Jessica Vanderpooten’s name being

on the search warrant because “[he] didn’t want her to be arrested for a murder charge.” Johnston’s

contact with Molenda, therefore, burst the Edwards bubble as his remark reinitiated

communication about the investigation. See Cross, 144 S.W.3d at 528. As a result, Detective

Molenda was free to reinitiate further communication with Johnston. Id. at 529 (“Once that bubble

is burst, however, Edwards disappears, and the police are free to reinitiate any future

communications and obtain any further statements as long as each statement is voluntarily made

after the waiver of Miranda rights.”).

       Even if his contact with Detective Molenda did burst the Edwards bubble, Johnston still

claims that he re-invoked his right to counsel by his subsequent statements on May 22. On this

score, Johnston is correct that he could have once again invoked his right to counsel, but he had to

do so in an unambiguous way. See Cross, 144 S.W.3d at 529; Russel, 727 S.W.2d at 575. Instead,

Johnston testified that Detective Molenda asked him why he was afraid to talk to the police or

detectives, and he responded, “I wasn’t afraid to talk to the police, I just wanted to do it with a

lawyer present.” Even if we assume the statement is true, Johnston, who had just burst the Edwards

bubble, had merely described what he had meant when he had been approached three days earlier,

on May 19. Yet, nothing in the record indicates that Johnston told Detective Molenda he wanted

an attorney present on May 22. And nothing in the record shows Johnston told the detectives he


                                                 9
wanted an attorney present on May 24. As a result, based on the totality of the circumstances, we

conclude that Johnston failed to clearly and unambiguously re-invoke his right to counsel. See

Gobert, 275 S.W.3d at 892.

                                  Step Two: Waiver of Right to Counsel

       Since there was no violation of the Edwards rule, the next inquiry is “whether a valid

waiver of the right to counsel and the right to silence had occurred.” Bradshaw, 462 U.S. at 1046.

The EPPD detectives started the May 24 interview of Johnston by reading him his Miranda rights,

which Johnston waived. Further, Johnston testified at the motion to suppress hearing he was not

threatened or coerced by the police, and he fully understood his Miranda rights before he waived

them. As a result, the record reflects Johnston understood and validly waived his right to counsel.

See Torres v. State, 543 S.W.3d 404, 414 (Tex. App.—El Paso 2018, pet. ref’d) (finding the

defendant voluntarily waived his rights when there was no evidence of coercion, defendant replied

“Yes” after being warned, and he never asked for the interview to be terminated or otherwise

invoked his right to counsel through the duration of the interview).

                                            CONCLUSION

       Finding no error, we affirm.


                                             GINA M. PALAFOX, Justice
June 22, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  10